t c memo united_states tax_court thomas mark peaslee petitioner v commissioner of internal revenue respondent docket no filed date thomas mark peaslee pro_se james a whitten for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a of the internal_revenue_code and rule sec_180 sec_181 and sec_182 of the tax_court rules_of_practice and procedure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure for the tax_year the issue for decision is whether petitioner is liable for a percent additional tax under sec_72 on a dollar_figure distribution from his individual_retirement_account ira some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in sunnyvale california findings_of_fact in petitioner was employed as a mechanical designer by press specialties manufacturing company inc in portland oregon and later that same year in the same capacity by world auxiliary power in oakland california petitioner had initially moved from california to oregon to be near his daughter petitioner's ex-wife and daughter had earlier moved to oregon from california and petitioner had followed in an attempt to enforce visitation rights granted to him in a interlocutory judgment of dissolution of marriage entered by a california court petitioner became frustrated in his unsuccessful attempts to enforce the california court order in oregon petitioner later fled oregon because he believed there had been two attempts on his life by government employees of the state of oregon petitioner withdrew funds from his ira and bank accounts in oregon and moved back to california petitioner who was born on date wa sec_46 years of age in when the withdrawals were made petitioner filed a federal_income_tax return and calculated his federal_income_tax to be dollar_figure petitioner had dollar_figure in federal_income_tax withheld and computed his remaining federal_income_tax liability to be dollar_figure petitioner reported a distribution from his ira in the amount of dollar_figure on his federal_income_tax return but did not pay a 10-percent additional tax on that distribution in a notice_of_deficiency dated date respondent determined a deficiency in the amount of dollar_figure this amount represented a 10-percent additional tax on ira_distributions pursuant to sec_72 opinion under sec_408 a distribution from an ira is taxable to the distributee in the year of distribution in the manner provided under sec_72 sec_408 provides an exception to the general_rule for certain rollovers by the distributee namely where a distribution is paid to the distributee and the distributee transfers the entire amount of the distribution to an ira or an individual_retirement_annuity within days of receipt sec_72 provides for a 10-percent additional tax on distributions from qualified_retirement_plans sec_72 excludes qualified_retirement_plan distributions from the percent additional tax if the distributions are made on or after the date on which the employee attains the age of made to a beneficiary or to the estate of the employee on or after the death of the employee attributable to the employee's being disabled within the meaning of sec_72 part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary made to an employee after separation_from_service after attainment of age ' or dividends_paid with respect to stock of a corporation which are described in sec_404 a limited exclusion is also available for distributions made to an employee for medical_care expenses sec_72 b petitioner's ira was a qualified_retirement_plan petitioner did not roll over his ira distribution and does not claim to fit within any of the statutory exceptions of sec_72 instead petitioner testified that he was unaware of the provisions of sec_72 and asks this court for relief petitioner would also have us consider his actions in light of his recent legal difficulties in oregon in his petition to this court petitioner contested the amount of the deficiency and all unlawful fines and or penalties petitioner contends that in a separate action the internal_revenue_service irs levied upon petitioner's bank account because petitioner failed to pay his federal_income_tax liability of dollar_figure as shown on his return at that time this provision codified at sec_72 a v is not applicable to premature ira_distributions sec_72 a the irs apparently determined a fine or penalty in regard to the dollar_figure amount in contesting all unlawful fines and or penalties in his petition to this court petitioner is inviting this court to consider all of the fines and or penalties determined by the irs we decline to do so petitioner has not contested on any specific ground respondent's determination that he is liable for a 10-percent additional tax on his ira distribution since petitioner fails to qualify for any of the statutory exceptions under sec_72 we hold that petitioner is liable for the 10-percent additional tax on distributions from a qualified_retirement_plan for as provided in sec_72 respondent is sustained on this issue to reflect the foregoing decision will be entered for respondent
